Citation Nr: 1725015	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for arteriosclerotic heart disease due to herbicide exposure.  The Veteran was denied service connection for his heart condition by an October 2011 rating decision.  While it is presumed that the Veteran was exposed to Agent Orange during his deployment to the Republic of Vietnam, the Veteran's treatment records do not reflect a current diagnosis of a heart disability.  Upon review of the record, the Board finds that additional development is necessary and a remand is required.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Veteran's Service Treatment Records (STRs) dated November 1970 and February 1968 noted normal heart condition.  In March 1990, the Veteran underwent an Agent Orange physical examination.  The examiner reported normal heart function, specifically noting that the heart was not enlarged, and that the great vessels and hilar shadows are normal.  In December 2012, a myocardial perfusion rest/stress test was conducted.  There, the Veteran did not report any cardiac symptoms and ECG results revealed no evidence of ischemia.  

The Veteran, however, has asserted that he has suffered a heart condition as a result of his exposure to Agent Orange during active service.  Pursuant to VA's duty to assist, the Board finds that a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Schedule the Veteran for an examination in order to determine whether or not the Veteran has a current heart disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is asked to accomplish the following:

(a)  After finding a diagnosis of a heart disability, the examiner must determine the nature and etiology of any heart disorder.  

(b)  For any diagnosed heart disorder, the examiner must provide a nexus opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the heart disorder is etiologically related to service.  

(c)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the heart disorder is aggravated by the Veteran's military service.  

(d)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the heart disorder is related to the Veteran's exposure to herbicides.  

3.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




